DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 both recite “one or more of the joints are sealed to prevent fluid communication between the channel and the gap”, however, claims 1 and 12, from which claims 6 and 17 respective depend, recite that the liner is configured to provide fluid communication between the channel and the gap, which directly contradicts the claims from which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 12, 14-16, 18-20, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 4,431,954 to Roell.  
Roell discloses a lined pipe comprising an outer pipe (17) and a liner (22a), the liner defining a channel adapted to convey a fluid therethrough and comprising a plurality of segments connected to one another by joints that permit movement of the segments relative to one another, the liner being sized to provide a gap between an outer wall of the liner and an inner wall of the outer pipe, wherein the liner is configured to provide fluid communication between the channel and gap, via open butt joint (25), as recited in claims 1, 5, 12 and 16.  A spacer is provided on the outer wall of the liner to maintain the gap, as recited in claims 2 and 14.  The spacer including a plurality of support rings (27) provided on an outer circumference of the liner, as recited in claims 3 and 15.  Roell discloses the joints are both slip and bellows type expansion joints, wherein claims 7, 8, 18 and 19.  Fig. 2 also discloses the outer pipe including a tee section with one or more of the segments lining the tee section, as recited in claims 9 and 20.  Fluid that enters that gap from the channel forms a thermal barrier between the outer wall of the liner and an inner wall of the pipe, as recited in claims 24 and 26. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roell in view of U.S. 4,363,504 to De Feo et al.
Roell discloses the recited structure with the exception of specifically disclosing the pipe having at least one bend and one or more segments adapted to line the bend.  De Fao et al. discloses a similar high temperature lined conduit, including an outer pipe (6) with a liner (4) positioned to provide a gap between an outer wall of the liner and an inner Roell such that it would include at least one bend, as well as the liner segments such that they would line the bend, as suggested by De Feo et al. wherein it is known that pipelines may include bends to maneuver around obstacles and/or to fit within confined spaces. 

Allowable Subject Matter
Claims 10, 11, 21, 22, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing double wall or lined pipelines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 23, 2022
P. F. Brinson